DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/17/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3-6 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a relay comprising: a first fixed contact; a second fixed contact; a movable contact piece, including a first movable contact and a second movable contact arranged apart from each other in a longitudinal direction of the movable contact piece, the movable contact piece being movably disposed in a moving direction including a first direction in which the first movable contact comes into contact with the first fixed contact and the second movable contact comes into contact with the second fixed contact and a second direction in which the first movable contact is separated from the first fixed contact and the second movable contact is separated from the second fixed contact; a contact piece holding unit configured to hold the movable contact piece at a position between the first movable contact and the second movable contact in the longitudinal direction of the movable contact piece; a case including a first housing portion and a second housing portion partitioned from the first housing portion, the first housing portion configured to house the first fixed contact, the second fixed contact, and the movable contact piece; a first magnet disposed at a first side of the movable contact piece in a width direction of the movable contact piece that intersects the longitudinal direction of the movable contact piece; a second magnet disposed at a second side of the movable contact piece in the width direction of the movable contact piece; a third magnet disposed apart from the first fixed contact and the first movable contact in the moving direction of the movable contact piece; and a fourth magnet disposed apart from the second fixed contact and the second movable contact in the moving direction of the movable contact piece, ATTORNEY DOCKET NUMBERPATENT APPLICATION OMR-US18098017/262,209 3 wherein the first magnet and the second magnet are disposed so that same poles thereof face each other, the movable contact piece is disposed between the first magnet and the second magnet in the width direction of the movable contact piece, at least one of the third magnet or the fourth magnet is disposed in the second housing portion, the third magnet is configured to increase a magnetic flux flowing between the first fixed contact and the first movable contact in the longitudinal direction of the movable contact piece and the fourth magnet is configured to increase a magnetic flux flowing between the second fixed contact and the second movable contact in the longitudinal direction of the movable contact.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 3, the prior art of record does not teach nor suggest in the claimed combination a  relay comprising: a first fixed contact; a second fixed contact, a movable contact piece, including a first movable contact and a second movable contact arranged apart from each other in a longitudinal direction of the movable contact piece, the movable contact piece being movably disposed in a moving direction including a first direction in wherein the first magnet and the second magnet are disposed so that same poles thereof face each other, the movable contact piece is disposed between the first magnet and the second magnet in the width direction of the movable contact piece, the third magnet is configured to increase a magnetic flux flowing between the first fixed contact and the first movable contact in the longitudinal direction of the movable contact piece, and the fourth magnet is configured to increase a magnetic flux flowing between the second fixed contact and the second movable contact in the longitudinal direction of the movable contact piece.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
a second partition wall disposed between the second fixed contact and the fourth magnet, wherein the first magnet and the second magnet are disposed so that same poles thereof face each other, the movable contact piece is disposed between the first magnet and the second magnet in the width direction of the movable contact piece, the third magnet is configured to increase a magnetic flux flowing between the first fixed contact and the first movable contact in the longitudinal direction of the movable contact piece, and ATTORNEY DOCKET NUMBERPATENT APPLICATION OMR-US18098017/262,209 6 the fourth magnet is configured to increase a magnetic flux flowing between the second fixed contact and the second movable contact in the longitudinal direction of the movable contact piece.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 03/17/2022, with respect to currently amended Claims 1, 3-6 and 9-22 have been fully considered and are persuasive.  The previous rejection(s) of Claims 1, 3-6 and 9-12 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837